DETAILED ACTION
Disposition of Claims
Claims 1, 3-6, 11, 20-21, 31, 33, 37-38, 40-41, and 47-52 were pending.  Claims 2-4, 7-19, 22-30, 32, and 34-52 have been cancelled.  New claims 53-55 are acknowledged and entered.  Amendments to claims 1 and 5-6 are acknowledged and entered.  Claims 1, 5-6, 20-21, 31, 33, and 53-55 will be examined on their merits. 

Response to Arguments
Applicant's arguments filed 12/02/2021 regarding the previous Office action dated 07/02/2021 have been fully considered.  In light of applicant’s arguments and applicant's amendments, all outstanding objections and/or rejections have been withdrawn as noted herein.

Claim Objections
(Objection withdrawn.)  The objection to Claim 38 is withdrawn in light of the cancellation of said claim.  

(Objection withdrawn.)  The objection to Claim 47 is withdrawn in light of the cancellation of said claim.  


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 3-6, 11, 20-21, 31, 33, 37-38, 40-41, and 47-52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims. 


Rejection withdrawn.)  The rejection of Claims 37-38, 40-41, and 47-52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn in light of the amendments to the claims.


	
	
Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 1 and dependent claims 3-6, 11, 20-21, 31, and 33 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.



Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 3, 6, 11, 31, and 33 under 35 U.S.C. 101 because the claimed invention is directed to a naturally-occurring protein without significantly more, is withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1, 3, 5-6, 11 and 33 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cheung et. al. (Cheung KJ, et. al. Cancer Res. 2010 Nov 15;70(22):9166-74. Epub 2010 Sep 30.; APPLICANT-CITED PRIOR ART; hereafter “Cheung”), is withdrawn in light of the amendments to the claims.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 3-6, 11, 20-21, 31, 33, 37-38, 40-41, and 47-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,982,023 B2, is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 1, 3-6, 11, 20-21, 31, 33, 37-38, 40-41, and 47-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,717,765 B2, is withdrawn in light of the amendments to the claims. 


Conclusion
Claims 1, 5-6, 20-21, 31, 33, and 53-55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648